This case is again before us this time on a petition for correction of record and former opinion and for a rehearing.
In our former opinion, which was filed on December 4, 1945, it was stated that, according to the transcript which had been filed in this case, the judgment of the Civil Court of Record was entered May 15, 1945, whereas the appeal to the Circuit Court was taken on May 11, 1945, four days before the judgment of the Civil Court of Record was entered. Counsel for petitioner has furnished us with a certificate from the Clerk of the Civil Court of Record which shows that the judgment of the Civil Court of Record was actually entered on April 17, 1945. Counsel has also furnished us a certificate signed by the Judge of the Civil Court of Record on December *Page 643 
10, 1945, to the effect that the motion for a new trial was filed by the defendant, petitioner here, on April 20, 1945; that on May 1, 1945, said motion was argued by counsel and considered by the court, and denied by the court on the same day, and that the Judge wrote on the face of the motion: "Deny. Stay execution to May 11th." (This order does not appear to have been entered on the minutes.) That on May 14, 1945, the Judge of said court wrote upon the face of said motion the following language: "Motion denied. This May 14th, A.D. 1945, Burton Barrs, Judge." This last order was entered on the minutes of the court, as shown by the original transcript, and this fact was stated in our original opinion.
The Clerk of the Circuit Court also certifies that the foregoing certificate of the trial judge was filed in his office on December 11, 1945, and made a part of the record of this case in the Circuit Court.
It thus appears that the verdict of the jury and the judgment of the Civil Court of Record were both entered on the minutes of said court on April 17, 1945, and that the denial of the motion for new trial was entered on the minutes on May 14, 1945. Therefore the appeal to the Circuit Court, which was entered and taken on May 11, 1945, was not taken prematurely, in so far as the judgment is concerned, but was taken within the 60 day period allowed by the statute from the entry of the judgment, and the record on appeal will accordingly be deemed to have been corrected in that respect so as to show that the judgment was entered on April 17, 1945. We are authorized so to do by our Supreme Court Rule 11, paragraph (8) sub-paragraph s (b) and (c).
But the record, even as thus supplemented, still shows that the order denying the motion for new trial was not entered on the minutes until May 14, 1945. Thus the record fails to show that the motion for new trial had been acted upon by the Judge of the Civil Court of Record at or prior to the time the appeal to the Circuit Court was taken on May 11, 1945. Thus jurisdiction of the case had vested in the appellate court when the order denying the motion for new trial was entered on the minutes of the trial court. *Page 644 
The general rule is that a trial at law is not concluded, although there be verdict and judgment, until the motion for a new trial thereof, lawfully interposed, is disposed of. Worrell v. Ford, 90 Fla. 571, 107 So. 183; McCellan v. Wood, 78 Fla. 407,83 So. 295; Talley v. McCain, 128 Fla. 418, 174 So. 814.
But we have also held that the entry of a motion for new trial does not prevent the entry of a judgment on the verdict, Rehfield v. Moore, 76 Fla. 378, 80 So. 52, and where, in a common law action, a verdict in favor of plaintiff is returned by the jury, judgment may be entered on such verdict and execution may be issued and enforced whether a motion for new trial by the defendant remains undisposed of or not, unless the Judge by a special order, stays, suspends, or supersedes the entry of judgment on the verdict or the issuance or enforcement of execution thereon. Hazen v. Smith, 101 Fla. 767,135 So. 813.
We have also held that when a motion for a new trial is duly made in time, or is duly made and presented after adjournment of the term pursuant to the statute, the court is, for the purpose of hearing and determining such motion, regarded as continuing in session until the motion is disposed of. Adams v. Wolf, 103 Fla. 547, 137 So. 705; DeSota Holding Co. v. Boyer,85 Fla. 517, 97 So. 205. And we have also held that when, after the court term has expired, the Judge disposes of a motion for new trial at a later day, he then holds a term of court with reference to that particular case for the purpose of disposing of the motion. Hazen v. Smith, supra. And the entries of the clerk in the minutes made in obedience to the orders of the court are in effect the entries of the Judge himself. McGeen v. Ancrum, 33 Fla. 499, 12 So. 231.
Motion for a new trial and a ruling thereon are necessary to question the sufficiency of all the evidence to sustain the verdict. Florida cities Bus Co. v. Lewis, 107 Fla. 248,146 So. 96; Osceola Fertilizer Company v. Beville, 86 Fla. 478,98 So. 354; St. Andrews Bay Lumber Company, v. Bernard, 106 Fla. 232,143 So. 159; Gilbert v. State, 148 Fla. 293, 4 So.2d 330, and cases cited. Entry of judgment is not equivalent to an order over-ruling motion for new trial for the *Page 645 
purpose of reviewing errors committed at the trial. Southard v. Johnson, 118 Fla. 713, 160 So. 2.
But a motion for a new trial is not essential to a consideration and review of asserted errors, duly excepted to and assigned, which covers matters other than the sufficiency of the evidence to sustain the verdict. Holstun  Son vs. Embry, 124 Fla. 554, 169 So. 400; Palmer v. State, 106 Fla. 237,143 So. 126, 145 So. 69; Greenblatt v. Bizell Dry Good Company, 85 Fla. 83, 95 So. 302.
We have already observed in our original opinion that in view of the unusual situation here presented we have reviewed this record, and our view is that even if it is conceded that the Circuit Court, acting through Circuit Judge Shields, had jurisdiction to decide whether or not the trial court erred in denying the motion for new trial, being the only question raised by the assignments of error, we find no departure from the essential requirements of the law in his action in affirming the judgment of the lower court.
The petition for rehearing is accordingly denied and our former judgment denying the petition for certiorari is adhered to.
CHAPMAN, C. J., THOMAS and SEBRING, JJ., concur.